Citation Nr: 0714272	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for low back disability, 
described for rating purposes as ankylosing spondylitis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1977 to 
December 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in January 
2006.


FINDING OF FACT

The veteran's service-connected low back disability, 
described for rating purposes as ankylosing spondylitis, is 
not productive of severe loss of range of motion of the 
lumbar spine; forward flexion limited to 30 degrees or less; 
ankylosis; severe lumbosacral strain; severe recurring 
attacks with intermittent relief; or incapacitating episodes 
of at least four weeks over the past 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service connected low 
back disability, described for rating purposes as ankylosing 
spondylitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 
5235 to 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2002 and post-remand VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2002, which was prior to the 
October 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the August 2002 letter and the post-
remand letter notified the appellant of the type of 
information and evidence needed to substantiate the claim for 
a higher disability rating.  Further, the post-remand letter 
provided notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Thus, the Board finds that the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, Elmendorf Air Force Base hospital 
records and  VA examination reports.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in September 2002 
and June 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking an increased rating for his service-
connected low back disability, described for rating purposes 
as ankylosing spondylitis.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Code 5293, effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 
4).  Later, VA promulgated new regulations for the evaluation 
of the remaining disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
March 2004 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine warrants a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  Under 
Diagnostic Code 5293, a 20 percent rating is warranted when 
disability is moderate, with recurring attacks.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent rating is in order with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum scheduler rating of 40 percent 
is awarded when disability from lumbosacral strain is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this analysis, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, a 20 percent disability evaluation is 
warranted for rheumatoid arthritis as active process when 
there are one or two exacerbations in a year in a well- 
established diagnosis.   A 40 percent evaluation is 
contemplated for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A 60 percent evaluation is assigned where 
the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  A 100 percent 
evaluation is warranted for constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.

Diagnostic Code 5002 further provides that chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, should be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A note to Diagnostic Code 5002 states that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Instead, the 
higher evaluation should be assigned.  

The veteran filed his current claim for a higher disability 
rating in June 2002.  The veteran was afforded a VA 
examination in September 2002.  The veteran gave a history of 
a constant pain level of five on a scale of 10, which would 
occasionally increase up to a seven.  Pain was precipitated 
by standing too long and decreased by lying down.  There was 
no bowel or bladder dysfunction.  Once a month he had a 
shooting pain down his left leg, which was very transient.  
On examination, there was no pain with palpation.  Range of 
motion testing showed 23 degrees extension, 88 degrees 
flexion, 55 degrees rotation to the right and left, 20 
degrees lateral flexion to the left; 12 degrees lateral 
flexion to the right.  On neurologic examination, Babinski 
was within normal limits.  Deep tendon reflexes:  knees were 
bilaterally 2+, ankle was bilaterally 1+ and toes upturning.  
An HLA-B27 test was negative.  A contemporaneous x-ray of the 
lumbar spine showed a small osteophyte of the superior 
vertebral endplate of L5 may be an early reflection of lumbar 
spondylosis.  The lumbar spine was otherwise radiographically 
negative.  The impression was ankylosing spondylitis by 
history with constant low-grade pain and decreased active 
range of motion of the back.  The examiner also noted minor 
x-ray changes of the neck. 

Medical records from Elmendorf Air Force Base (AFB) hospital 
from 2001 to 2002 are silent with respect to any treatment 
for the veteran's low back disability.  Records from that 
hospital from March 2003 to October 2003 showed treatment for 
low back pain.  Significantly, the records showed that the 
veteran had degenerative disc disease of the lumbar spine.  A 
March 2003 MRI showed annular bulging at L3-L4, which 
narrowed the neural foramina bilaterally.  An August 2003 
treatment record showed chronic low back pain secondary to 
ankylosing spondylitis.  An October 2003 treatment record 
showed that the veteran complained of low back pain and 
radiculopathy to the legs with intermittent numbness and 
tingling.  However, he was negative for bowel and bladder 
dysfunction.  

Based on these private treatment records, the Board remanded 
the case for another VA examination and opinion concerning 
the symptoms associated with his service-connected low back 
disability because the AFB treatment records showed a 
diagnosis of degenerative disc disease of the lumbar spine 
for which the veteran was not service connected.   

In June 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The examiner 
noted that during service the veteran was evaluated and 
diagnosed with rheumatoid arthritis of the spine and 
ankylosing spondylitis.  The veteran claimed that his spine 
pain was primarily within the lumbar spine with occasional 
episodic radiation into the lower extremities.  Symptoms were 
there on a continuous basis and described as a dull sharp 
sort of pain particularly with movement in rotation and 
flexion.  The veteran gave a history of completely 
debilitating flare-ups occurring on a daily basis lasting two 
to four hours.  During flare-ups, the veteran stated that he 
had weakness in the lower extremities, but denied all other 
associative symptoms.  The veteran did not use assistive 
devices, but would preventatively wear a back brace when 
doing exertional work.  The veteran denied being unsteady and 
there was no history of falls.  There had been no surgery to 
date.  His symptoms forced the veteran to avoid activities 
that required prolonged weight bearing and repetitive bending 
at the waist.  On examination, the lower extremities 
demonstrated bilateral symmetry without obvious atrophy.  
Range of motion was noted to be mildly painful as evidenced 
by facial grimace.  The examiner noted that full range of 
motion was intact in the lumbar spine with flexion at 90 
degrees, extension at 30 degrees, and lateral flexion at 30 
degrees to the left and right, and lateral rotation at 30 
degrees to the left and right.  There was no tenderness or 
pain to palpation over the sacroiliac joints.  No paraspinal 
muscle spasm was noted.  On neurologic examination, sensory 
was intact to sharp, dull and vibratory.  Motor exam was 
intact to 4/5 at the shoulder, elbow, wrist, hip, knee and 
ankle.  Deep tendon flexes were intact at the biceps, 
triceps, brachial radialis, knee and ankle.  Perineal and 
rectal exam demonstrated volitional control and sensation to 
be fully intact.  Straight leg raise did not bring on any 
pain into the lower spine.  A contemporaneous x-ray of the 
lumbar spine showed minimal spondylosis; no acute process 
demonstrated.   The examiner stated that the veteran's spine 
pain was primarily focused within the thoracic and lumbar 
segments without functional loss of motion.  Repetitive 
motion did increase his baseline pain from four out of 10 to 
five or six out of 10 after five repetitions, and with that 
the veteran was very slow and hesitant with repetitive 
motion.  The veteran's primary limiting factor and loss of 
function was strictly due to increased pain and stiffness as 
a result of repetitive motion.  The examiner opined that it 
was at least as likely as not that the veteran's current 
symptoms were consistent with his service-connected low back 
condition of ankylosing spondylitis.  It would appear that 
the veteran's current status and symptomology was a 
progression of his original symptoms on presentation and 
prior evaluation.  

Initially, the Board notes that based on the June 2006 
opinion, which provided that all current low back symptoms 
were at least as likely as not related to the veteran's 
service connected low back disability, all low back 
disabilities and related symptoms will be considered for 
purposes of rating the veteran's service-connected low back 
disability.  The veteran's service-connected low back 
disability, described for rating purposes as ankylosing 
spondylitis, is currently rated as 20 percent disabling under 
Diagnostic Code 5002 for rheumatoid arthritis.  Initially, 
the Board notes that a higher rating is not applicable under 
Diagnostic Code 5002 because there has been no examination 
finding or evidence of incapacitating exacerbations occurring 
three of more times a year to support a discovery of a 
definite impairment of health.  

Nevertheless, the Board must also determine whether an 
increased rating is warranted under applicable diagnostic 
codes for low back disability under both the old and new 
criteria.   The Board finds that when applying the new 
general rating formula to the veteran's low back disability, 
there is no competent medical evidence to warrant a rating in 
excess of 20 percent.  There was no objective finding of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
to warrant a 40 percent rating.  The September 2002 VA 
examination found forward flexion to 88 degrees and the most 
recent VA examination in June 2006 showed normal range of 
motion.  Further, neither examination indicated that there 
was any ankylosis of the lumbar spine.  

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
September 2002 VA examination found forward flexion to 88 
degrees and the most recent VA examination in June 2006 
showed that full range of motion was intact.  Further, 
Diagnostic Codes 5286 and 5289 under the old criteria for the 
lumbar spine are not applicable in this case because again 
there is no evidence of ankylosis of the lumbar spine.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Further, the Board also 
recognizes that the June 2006 examination report indicated 
that pain and stiffness as a result of repetitive motion 
contributed to loss of function.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under the old 
Diagnostic Code 5293 or the new Diagnostic Code 5243 for 
intervertebral disc syndrome.  Even though the March 2003 AFB 
MRI and related treatment records showed a finding of 
degenerative disc disease of the lumbar spine, there has been 
no medical evidence showing that the veteran has been 
prescribed bed rest due to incapacitating episodes having a 
total of at least four weeks during the past 12 months; or 
that he has suffered severe, recurring attacks with 
intermittent relief to warrant a 40 percent rating for 
intervertebral disc syndrome.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability.  The Board recognizes that the veteran has 
complained of radiation to the lower extremities.  However, 
neither VA examination found any neurological defect in 
either lower extremity related to the veteran's back 
disability.  Further, the September 2002 examination report 
provided that there was no bowel or bladder dysfunction and 
the June 2006 VA examination found the perineal and rectal 
examination to be normal.  Moreover, the October 2003 AFB 
treatment record also showed no bowel or bladder dysfunction.   
Thus, the Board finds that a separate rating is not warranted 
for neurological symptoms and the veteran's manifested 
symptoms associated with his low back disability are 
adequately contemplated in the current 20 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Nevertheless, should the veteran's service-connected 
disability increase in severity in the future, he may always 
advance a new claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied. 


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


